Citation Nr: 1448677	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection claim for a lower back condition. 

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for a lower back condition.

6.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney

ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that additional evidence was associated with the file after these claims were last adjudicated by the RO in a March 2013 supplemental statement of the case (SSOC).  In April 2013 the Veteran waived his right to initial consideration of this evidence by the RO as Agency of Original Jurisdiction (AOJ) and requested, instead, that the Board consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

The Board also notes that the Veteran had indicated in his April 2012 substantive appeal (VA Form 9) that he wished to testify at a hearing before the Board. However, this request was withdrawn in an April 2013 statement by the Veteran's representative on his behalf.  Accordingly, the Board may proceed with appellate review.

The issues of entitlement to service connection for a headache disorder and a lower back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  An unappealed November 2007 rating decision last denied service connection for a back condition.

2.  Additional evidence submitted since the November 2007 rating decision is neither cumulative nor redundant of the evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a lower back condition.

3.  The Veteran has not had a left ear hearing loss disability during the pendency of this claim.

4.  The Veteran has right ear hearing loss related to in-service acoustic trauma.

5.  The Veteran's PTSD has been manifested by mild or transient symptoms, including anxiety, nightmares, intense psychological distress and physiological reactivity brought on by exposure to certain cues, avoidance of thoughts, feelings conversations, and activities that are associated with or arouse recollection of the trauma, feelings of detachment or estrangement from others, hypervigilance, exaggerated startle response, and chronic sleep impairment resulting in decreased occupational functionality only during periods of significant stress.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision, which denied service connection for a back condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted to reopen the service connection claim for a lower back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Entitlement to service connection for left ear hearing loss has not been established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4.  Entitlement to service connection for right ear hearing loss has been established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

5.  The criteria for an initial rating greater than 30 percent for PTSD have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

An October 2010 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection for both direct and secondary service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for him to submit additional information and evidence in response before initial adjudication of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

As to the initial rating of the Veteran's PTSD, because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the October 2010 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield, 444 F.3d at 1333-34.

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

A VA audiological examination was performed in September 2011.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The September 2011 examination report is adequate as it includes a review of the Veteran's medical history, the clinical findings on examination, and supporting explanation for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, as a left ear hearing loss disability has not been established, further opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA examinations were performed to evaluate the Veteran's PTSD in May 2011 and February 2013.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327.  These examination reports are adequate as they include a review of the Veteran's medical history, the clinical findings on examination, and supporting explanation for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo, 26 Vet. App. at 107; D'Aries, 22 Vet. App. at 104; see also Barr, 21 Vet. App. at 312.  In addition, there is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the last examination.  Thus, further examination is not warranted.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of the claims for service connection for left ear hearing loss and for an increased rating of PTSD, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  New and Material Evidence

The Veteran filed a petition to reopen the previously denied claim of entitlement to service connection for a lower back condition.  Although the RO has reopened this claim, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  For the following reasons, the Board finds that reopening is warranted.

Service connection for a back condition was originally denied in a November 2007 rating decision.  The Veteran was notified of this decision and his appellate rights in a December 2007 letter in accordance with 38 C.F.R. § 19.25 (2014).  The Veteran did not appeal this decision.  See 38 C.F.R. §§ 20.200, 20.302 (2014) (setting forth requirements and timeline for initiating and perfecting an appeal to the Board).  Moreover, new and material evidence was not received within one year of the date of mailing of the November 2007 rating decision, as it was mailed on December 4, 2007, and the earliest evidence on which the reopening of this claim is based is a VA treatment record dated December 13, 2008.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2014) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Accordingly, the November 2007 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim since the last final denial, whether the last denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  The new evidence must be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back condition was denied in the November 2007 rating decision, in part, because the RO found that a current disability had not been established.  In this regard, the evidence of record at the time did not contain a diagnosis pertaining to the back or spine.  Since the November 2007 rating decision was issued, a December 2008 VA treatment record reflects a diagnosis of lower lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD).  An October 2012 private treatment record also reflects a diagnosis of severe and moderate central spinal canal stenosis as well as spondylosis.

This evidence is new, as a diagnosis of lower back pathology was not of record in November 2007, and material, because it supports a current lower back disability, an unestablished fact which is necessary to substantiate the Veteran's claim for service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that reopening the claim for service connection for a lower back condition is warranted.  38 C.F.R. § 3.156(a).

III.  Left Ear Hearing Loss

The Veteran's claim of service connection for left ear hearing loss is based on his contention that his hearing loss resulted from exposure to noises from explosions, mortars and artillery during his combat tours while he was on active duty, as stated in the September 2011 VA examination report.  For the following reasons, the Board finds that entitlement to service connection for left ear hearing loss has not been established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1166-67; see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

With regards to the first Shedden element, evidence of a current disability, impaired hearing is considered a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A current left ear hearing loss disability has not been established.  More specifically, the September 2011 VA audiological examination report reflects that the Veteran had puretone thresholds in the left ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
20
35

In addition, the September 2011 VA examination report reflects that the Veteran's speech recognition score using the Maryland CNC Test was 96% for his left ear.  These puretone thresholds and speech recognition scores do not meet the criteria for a left ear hearing loss disability under VA law.  See 38 C.F.R. § 3.385.

The evidence of record, including the VA treatment records, does not show that a left ear hearing loss disability manifested during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, although an October 2011 VA treatment record reflects a diagnosis of high tone sensorineural hearing loss by an ENT physician, this diagnosis does not in itself establish a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  There is no suggestion of worsening hearing loss in this record, given its close proximity in time to the September 2011 VA examination report and the physician's observation that the Veteran's hearing "is quite good."  Indeed, the September 2011 VA examination report also reflects a diagnosis of sensorineural hearing loss, but, as discussed in the preceding paragraph, clearly shows that it is not a disability as defined under VA law.  

The Board has considered the Veteran's statements, and notes that he was a medical specialist while in service.  Therefore he is not a lay person in the field of medicine.  Indeed, the symptom of hearing loss is a matter of experience and thus capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, the Veteran's assertion that he has left ear hearing loss is competent evidence, and indeed is supported by the diagnoses of sensorineural hearing loss discussed above.  However, whether the Veteran's left ear hearing loss constitutes a disability for VA compensation purposes can only be determined by audiological testing.  See 38 C.F.R. § 3.385.  In addition, there is no indication that the Veteran has any specialized training in the field of audiology.  Thus, the VA audiological test results carry more weight than the Veteran's statements in terms of whether he has a current left ear hearing loss disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

In the absence of a current left ear hearing loss disability, service connection cannot be established. See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted). 

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current left ear hearing loss disability.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.385.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for left ear hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


IV.  Right Ear Hearing Loss

At the time of the September 2011 VA audiological examination, the Veteran was shown to have right ear hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  The Veteran was also diagnosed as having tinnitus, which the examiner concluded was caused by his active duty noise exposure.  The examiner further indicated that the Veteran's tinnitus was a symptom associated with his hearing loss, thereby also associating the Veteran's right ear hearing loss with his active service.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


V.  PTSD

The Veteran claims entitlement to an initial rating greater than 30 percent for PTSD.  For the following reasons, the Board finds that entitlement to a higher rating is not established.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected PTSD has been assigned an initial rating of 30 percent d effective October 7, 2010, under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.  Under the Rating Formula, a 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)


A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The preponderance of the evidence weighs against assignment of a rating for PTSD higher than 30 percent during the pendency of this claim.  In this regard, the Veteran's symptoms and functional impairment are consistently shown to be mild and result in no more than an occasional decrease in work efficiency or intermittent inability to perform occupational tasks, with routine behavior, self-care, and conversation normal.  Specifically, the May 2011 and February 2013 examination reports, which were authored by the same examiner, reflect that the Veteran is able to handle activities of living, performs yard and house work within the limits of his physical capabilities, attends church at times, runs errands, travels with his fiancé of more than ten years and maintains a long term friendship with a fellow veteran in another state.  The examiner also noted that the Veteran retired from working after 20 years in the postal service due to flare ups of his back condition, not his PTSD, and that he seemed to have functioned well in his work life.  Thus, the Veteran's PTSD does not result in more than mild occupational impairment.  Indeed, in the February 2013 VA examination report, the examiner concluded that the Veteran's PTSD produced mild or transient symptoms which decreased efficiency, productivity, and reliability only during periods of stress, and resulted in an inability to perform work tasks only during periods of stress.  In both examination reports, the examiner found on examination that the Veteran's mood and affect were within normal limits, that he had no impairment of thought processing or communication, that his memory was intact, and that his eye contact and behavior were appropriate.

Also, in the May 2011 and February 2013 VA examination reports, the examiner assigned a GAF score of 61, which denotes mild symptoms or functional impairment.  See DSM-IV.  This further supports a rating of no more than 30 percent.

Thus, the preponderance of the evidence shows that the Veteran's PTSD has not met or approximated the criteria for a 50 percent rating or higher.  As already noted, the examiner concluded in the February 2013 VA examination report that the Veteran's PTSD produced mild or transient symptoms which decreased efficiency, productivity, and reliability only during periods of stress, and resulted in an inability to perform work tasks only during periods of stress.  Moreover, in the February 2013 VA examination report, the examiner specifically found that the Veteran's PTSD did not result in more severe functional impairment, such as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  These findings more nearly approximate the criteria for a 10 percent rating under DC 9411, and weigh against assignment of a 50 percent rating or higher, which requires a more severe level of occupational and social impairment.  See 38 C.F.R. § 4.130.  Moreover, although the examiner did not specify the level of occupational and social impairment in the May 2011 VA examination report, the examiner's conclusion in the February 2013 VA examination report clearly applies to the Veteran's PTSD at the time of the prior examination, since the same symptoms and clinical findings were recorded, it was authored by the same examiner, and the examiner stated in the February 2013 VA examination report that the Veteran's symptoms appeared unchanged since the May 2011 examination.

The Board notes that at both the May 2011 and February 2013 VA examinations, the Veteran reported not having many local friends; experiencing anxiety in crowds or groups of people; disrupted sleeping patterns; recurrent nightmares; intense psychological distress and physiological reactivity brought on by exposure to certain cues; avoidance of thoughts, feelings conversations, and activities that are associated with or arouse recollection of the trauma; feelings of detachment or estrangement from others; hypervigilance; and exaggerated startle response.  These symptoms confirmed a diagnosis of PTSD, but do not by themselves warrant a higher rating since the examiner concluded that they did not produce occupational and social impairment more severe than that associated with a 10 percent or 30 percent rating, as discussed above.  

The examiner also noted in the February 2013 examination report that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  Although this last symptom is listed in the symptoms associated with a 50 percent rating, when taken in context with the other symptoms and the examiner's findings, it does not approximate the level of occupational and social impairment required for a rating of 50 percent or higher because the February 2013 examination report reflects the examiner's opinion that the Veteran's PTSD produced mild or transient symptoms which decreased efficiency, productivity, and reliability only during periods of stress, and resulted in an inability to perform work tasks only during periods of stress.  In order to approximate the criteria for a 50 percent rating, the Veteran's difficulty in establishing and maintaining effective work and social relationships would have to result in a more severe level of occupational and social impairment.  See 38 C.F.R. § 4.130.

In further support of a 30 percent rating, both examination reports reflect that the Veteran gets along well with his fiancé and seems to be content with the small number of close social relationships he has since he reports preferring to be solitary, even in childhood.  The Veteran also reported being satisfied with the limited activities he participates in and generally being in a content mood.  Thus, the Veteran's symptoms alone do not warrant a higher rating absent evidence that they result in more severe occupational and social impairment.

In sum, the May 2011 and February 2013 VA examiner found that the Veteran's symptoms were generally mild or transient which decreased efficiency, productivity, and reliability only during periods of stress, and resulted in an inability to perform work tasks only during periods of stress.  In this regard, the examiner reported that the Veteran is not receiving treatment for his PTSD and that his symptoms and level of impairment were unchanged between the examinations.  These conclusions were based on a review of the Veteran's medical history and the clinical findings made on examination.  The examiner's findings regarding functional impairment are highly probative, as they represent the informed opinions of a medical professional based on examination of the Veteran and a review of his medical history.  These opinions weigh against a rating greater than 30 percent for PTSD.

The VA treatment records are silent as to any treatment related to the Veteran's PTSD.  Thus, they provide no insight with respect to the determination of whether a higher rating is warranted.  Accordingly, since October 7, 2010, the Veteran has not had symptoms equivalent in severity to those corresponding to 50 percent, 70 percent or 100 percent ratings given probative evidence in the form of the VA examiner's findings showing that the Veteran's symptoms do not produce the level of occupational and social impairment required for these higher ratings.  See 38 C.F.R. § 4.118, DC 9411.

The Board has considered the Veteran's statements describing his symptoms, and finds them both competent and credible, but assigns more weight to the VA examiner's findings in terms whether they meet the criteria for a rating greater than 30 percent.  In this regard, the examiner is a medical professional specializing in mental health disorders and thus possesses greater expertise than the Veteran when it comes to assessing the actual level of impairment resulting from this disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  Moreover, for the reasons discussed above, the evidence of record, including the Veteran's statements, weighs against assignment of a rating greater than 30 percent. 

As there is no evidence showing that the Veteran's PTSD has approximated the criteria for a rating greater than 30 percent at any point during the pendency of this claim, staging is not warranted for the time period under review.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In addition, as there is no evidence or assertion of unemployability related to the Veteran's PTSD during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of whether a TDIU as a result of that disability is warranted).

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  Id.  In this regard, the Veteran's symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that they are adequately compensated by the rating already assigned, as explained above.  Thus, the Veteran's psychiatric disorder is adequately contemplated by the schedular criteria and does not present an exceptional or unusual disability picture. 

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  

Finally, because only the evaluation of the Veteran's PTSD is on appeal, and the Board has taken into account all of the Veteran's reported psychiatric symptoms in determining that the schedular criteria are adequate to compensate this disability, as discussed above, referral for extraschedular consideration based on the combined effect of multiple disabilities is not warranted.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014),

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a 
rating greater than 30 percent for PTSD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

New and material evidence has been submitted to reopen the service connection claim for a lower back disability; the appeal is granted to this extent only.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.


REMAND

While the Board sincerely regrets the delay, the claims for service connection for a headache disorder and a lower back condition must be remanded for further development to make an informed decision, and to afford them every due consideration.

I.  Headache Disorder

A new VA opinion is required to assess the likelihood that the Veteran's left eye enucleation aggravated his headaches.  In this regard, the Board finds that the February 2013 VA examination did not adequately address the issue of aggravation, as required by the Court of Appeals for Veterans' Claims (Court).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b). 

In the February 2013 VA examination, the examiner simply opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's left eye enucleation.  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.  Thus, the Board finds that it is not adequate for the purpose of making a decision on this claim. See Barr, supra.

II.  Lower Back Condition

A new VA opinion is necessary to clarify and expand upon the September 2011 VA examination report.  

The Veteran contends that he injured his back during a parachute jump while he was in service and that he has experienced back pain ever since.  In the September 2011 VA spine examination report, the examiner found that the Veteran has DDD and DJD of the lumbar spine.  However, the examiner opined that the Veteran's diagnoses are less likely than not related to his in-service parachute jumps.  In this regard, the examiner stated that DDD is a result of normal wear and tear and is part of the aging process.  The examiner also reported that mild to moderate DDD appears in the majority of the population by age 30 and has even been present in 10 year olds.  For the following reasons, the Board finds that the September 2011 examination is not adequate.

First, while the examiner discussed the Veteran's DDD in the explanation provided, the examiner did not mention the Veteran's DJD or spondylosis in this discussion.  It is not apparent from the report that the explanation regarding the DDD would also pertain to the DJD/spondylosis, as these represent distinct diagnoses. 

Second, the Veteran's STRs show that, in April 1965, he was treated several times for a moderate low back strain associated with parachute jumps.  The STRs also reports that the injury responded slowly to treatment.  The September 2011 VA examination does not address the issue of whether a relationship may exist between the Veteran's current diagnoses and any in-service injury or disease, notwithstanding the fact that DDD may also manifest as a natural part of the aging process or wear and tear.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  In other words, the examiner's opinion does not rule out the possibility that the Veteran's DDD and DJD are as likely as not related to an in-service incurrence or aggravation of a disease or injury, especially since the Veteran experienced lower back pain in service from parachute jumps.  Thus, a new VA opinion is warranted which takes this history specifically into account.

Finally, the examiner did not opine as to whether the Veteran's lower back symptoms in service evidenced low back pathology at the time.  If DDD can manifest in children, as the examiner stated, then it must be considered whether the Veteran's symptoms during service evidenced DDD or DJD/spondylosis, or may be related to his current pathology.  In this regard, for the chronic diseases listed in 38 C.F.R. § 3.309(a), including DJD as a form of arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338; Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992), amended (July 24, 1992) (explaining that DJD "... is defined as 'arthritis of middle age ....' Webster's Medical Desk Dictionary 501 (1986)").  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39.  Although there was no diagnosis of DJD/spondylosis or DDD at the time of service, the examiner must address whether the Veteran's low back symptoms at that time were an initial manifestation of one or more of these conditions. 

Efforts should also be made to obtain any records associated with the Veteran's laminectomy in 1977 and removal of scar tissue in 1997, both of which were reportedly performed at Howard University in Washington, DC, according to the September 2011 VA examination report, as well as any medical records associated with his employment with the U.S. Postal Service.  

Any outstanding VA treatment records from the Salem VAMC dated since June 2012 and from the Durham VAMC dated since March 2013 must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to submit, or to authorize the release, of medical records from Howard University in Washington DC pertaining to a laminectomy performed in 1977 and removal of scar tissue in 1997.  If the laminectomy was performed elsewhere, or if there are other treatment records from this time period, the Veteran should identify these as well and submit them or authorize VA to obtain them on his behalf.  

Then, take appropriate steps to secure these records if they are sufficiently identified by the Veteran and he has authorized their release.  

2. Also, request the Veteran to identify additional treatment records relevant to his headache disorder and lower back condition.  Then, take appropriate steps to obtain copies of any treatment records sufficiently identified by the Veteran which are not currently in the file.  All efforts to obtain these records must be documented and associated with the claims file, including any negative responses received.  The Veteran must also be notified of any failure to obtain such records, the steps taken to obtain them, what further action, if any, will be taken, and that it is ultimately his responsibility to submit the records in question. 

3. Take appropriate steps to obtain the following VA treatment records:
A. Durham VAMC records from January 1, 1996 through August 16, 2005.
B. Salem VAMC records from January 1, 1996 through January 12, 1998.  
C. Outstanding VA treatment records from the Salem VAMC dated since June 2012, and from the Durham VAMC dated since March 2013. 

4. Make arrangements to obtain any medical records associated with the Veteran's employment with the U.S. Postal Service.  

5.  Next, return the case to the clinician who examined the Veteran in February 2013 regarding a headache disorder, for further opinion, as discussed below.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render the opinion.

If the clinician who performed the February 2013 examination is not reasonably available, the opinion may be rendered by a different qualified medical professional.

The clinician must render an opinion as to the following: 

A. Whether it is at least as likely as not (to at least a 50:50 degree of probability) the Veteran's headaches are caused or aggravated by his service-connected left eye enucleation.  If the examiner finds that the Veteran's headaches are not caused by his left eye enucleation, the examiner must still address whether the headaches are aggravated (permanently worsened) by the left eye enucleation.  With regard to the issue of aggravation, it is not sufficient to use language such as "related to" or "due to." The examiner must specifically use the word "aggravate" or language which makes it clear that the issue of aggravation has been addressed.
B. If the Veteran's headaches are aggravated by his service connected left eye enucleation, if possible, determine the baseline level of the headaches based upon medical evidence available prior to the aggravation or the earliest medical evidence following aggravation by the left eye enucleation.  If a baseline cannot be determined, provide a rational for why it cannot.
The examiner must provide complete explanations for the conclusions reached.

6. Obtain a supplemental VA medical opinion regarding the Veteran's lower back disorders.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render the opinion.

The clinician must render an opinion as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that any of the Veteran's currently diagnosed back conditions, including DDD and DJD/spondylosis, had its onset during active service or is related to a disease, injury, or event during service, to include the Veteran's April 1965 back injury and low back symptoms following a parachute jump, or whether such a relationship is unlikely (less than a 50:50 degree of probability).

The clinician must address both the DDD and the DJD/spondylosis diagnoses, and comment on whether the Veteran's back symptoms during service evidenced a manifestation of any of his current low back pathology. 

The examiner must provide complete explanations for the conclusions reached.

7. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

8. Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


